        Case 4:14-cr-00027-BMM Document 69 Filed 12/01/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                     Case No. CR 14-27-GF-BMM

                Plaintiff,

vs.
                                                       ORDER
SCOBEY G. BAKER,

               Defendant.

      The Court has been advised that Defendant Scobey G. Baker has died. As a

consequence, his Counsel has filed an Unopposed Motion to Dismiss the

Defendant’s Motion for Early Termination of Supervised Release;

      IT IS HEREBY ORDERED the Motion for Early Termination of Supervised

Release is dismissed, abated by Mr. Baker’s death.

      DATED this 1st day of December, 2020.




                                        1
